--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


CITIGROUP GLOBAL MARKETS INC.

388 GREENWICH STREET
NEW YORK, NY 10013
 
February 5, 2020
 
Science Applications International Corporation
12010 Sunset Hills Rd
Reston, VA  20190


Attention:  Charles A. Mathis
 
Commitment Letter
Term Loan B Incremental Facility
Senior Unsecured Bridge Facility


Ladies and Gentlemen:
 
Science Applications International Corporation, a Delaware corporation (the
“Company” or “you”), has advised Citi (as defined below) (“Commitment Party”
and, collectively, the “Commitment Parties”, “we” or “us”) that the Company
desires to consummate the Transactions (as defined in Exhibit A hereto (such
exhibit, the “Transactions Description”)).  Capitalized terms used in this
letter agreement but not defined herein shall have the meanings given to them in
the Exhibits (as defined below) hereto.  For the purposes of this Commitment
Letter and the Fee Letter referred to below, “Citi” shall mean Citigroup Global
Markets Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as Citi shall determine to be
appropriate to provide the services contemplated herein.
 
Upon the terms and subject to the conditions described in this letter agreement
and the attached Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E
(collectively, the “Exhibits” and, together with this letter agreement, this
“Commitment Letter”), Citi is pleased to inform the Company of Citi’s commitment
to provide the entire aggregate principal amount of the Term Loan B Incremental
Facility (as defined in Exhibit A) and the Bridge Facility (as defined in
Exhibit A) (Citi, in such capacity, an “Initial Lender”).
 
Section 1.             Title and Roles.
 
You hereby appoint Citi to act, and Citi hereby agrees to act, as (x) a joint
bookrunner and joint lead arranger with respect to the Term Loan B Incremental
Facility (together with any other agents, co-agents, joint bookrunners or joint
lead arrangers appointed pursuant to the following paragraph, each in such
capacity, a “Bank Arranger” and, collectively in such capacities, the
“Bank Arrangers”), (y) a joint bookrunner and a joint lead arranger with respect
to the Bridge Facility (together with any other agents, co-agents, managers,
co-managers, or joint lead arrangers appointed pursuant to the following
paragraph, each in such capacity, a “Bridge Arranger”, collectively in such
capacities, the “Bridge Arrangers” and together with the Bank Arrangers, an
“Arranger”, collectively in such capacities, the “Arrangers”) and (z) as sole
administrative agent with respect to the Bridge Facility, in each case upon the
terms and subject to the conditions described in this Commitment Letter.
 

--------------------------------------------------------------------------------

You agree that no additional agents, co-agents, bookrunners or lead arrangers
will be appointed, or other titles conferred, and no compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any other person in order to obtain
commitments to the Facilities (as defined in Exhibit A) unless you and the
Commitment Parties shall so agree; provided that you may, on or prior to the
date that is 15 days after the date hereof, appoint up to an aggregate of six
additional agents, co-agents, joint bookrunners or joint lead arrangers (other
than administrative or collateral agents) and an unlimited number of
co-managers, in each case in a manner and with economics set forth in the
immediately succeeding proviso (it being understood and agreed that, to the
extent you appoint any additional agents, co-agents, joint bookrunners, joint
lead arrangers or co-managers in respect of the Facilities, then,
notwithstanding anything herein to the contrary, the commitments of Citi as of
the date hereof in respect of the applicable Facilities will be permanently
reduced by the amount of the commitments of such appointed entities (or their
relevant affiliates) in respect of each of the applicable Facilities upon the
execution by such financial institution (and any relevant affiliate) of a
customary amended and restated commitment letter and fee letter (or joinders
thereto) in form and substance acceptable to you and us and, thereafter, each
such financial institution (and any relevant affiliate) shall constitute an
“Arranger” and it or its relevant affiliate providing such commitment shall
constitute a “Commitment Party” and the commitments of the Commitment Parties in
respect of the applicable Facilities shall be several and not joint); provided,
further, that, in connection with the appointment of any additional agents,
co-agents, joint bookrunners, joint lead arrangers or co-managers (each, an
“Additional Agent”) for the Facilities in accordance with the immediately
preceding proviso, (i) the aggregate economics payable to all such additional
agents, co-agents, joint bookrunners, joint lead arrangers and co-managers and
their respective affiliates in respect of the Facilities shall not exceed 65.0%
of the total economics which would be payable to Citi as of the date hereof in
respect of the Facilities pursuant to the Fee Letter and if no additional
agents, co-agents, joint bookrunners, joint lead arrangers or co-managers are
appointed by you, Citi shall retain all of the economics with respect to the
Facilities, (ii) no agent, co-agent, joint bookrunner, joint lead arranger or
co-manager (or any affiliate thereof) so appointed by you shall receive
economics greater than the economics in respect of the Facilities to be received
by Citi as of the date hereof under the Fee Letter, (iii) each additional agent,
co-agent, joint bookrunner, joint lead arranger and co-manager (or its relevant
affiliate) so appointed by you shall provide commitments ratably across each of
the Term Loan B Incremental Facility and the Bridge Facility, (iv) the aggregate
economics payable to any such additional agent, co-agent, joint bookrunner,
joint lead arranger or co-manager (or any relevant affiliate thereof) in respect
of the Facilities shall be proportionate to the commitment of such additional
agent, co-agent, joint bookrunner, joint lead arranger or co-manager (or any
relevant affiliate thereof), (v) it is understood and agreed that any such
additional agents, co-agents, joint bookrunners, joint lead arrangers and
co-managers shall not be physical bookrunners and that Citi will have primary
authority for managing the syndication of the Facilities and (vi) it is further
understood and agreed that Citi shall have “left side” placement in any and all
marketing materials or other documentation used in connection with the
Facilities and shall hold the leading role and responsibilities conventionally
associated with such “left” placement.
 
Section 2.             Syndication.
 
The Commitment Parties reserve the right, prior to and/or after the execution of
the definitive documentation (including the incremental facilities amendment to
the Existing Credit Agreement and any additional security agreements, ancillary
agreements, certificates or other documents delivered in connection therewith)
with respect to the Facilities (collectively, the “Operative Documents”), to
syndicate all or a portion of their commitments under the Facilities to one or
more other banks, financial institutions, investors and other lenders identified
by us in consultation with you and subject to your consent (such consent not to
be unreasonably withheld, conditioned or delayed) (the lenders providing the
Facilities, together with the Initial Lenders, collectively referred to herein
as the “Lenders”); provided that we agree not to syndicate our commitments to
(i) certain banks, financial institutions, investors, other institutional
lenders and other entities (including, without limitation, any competitor of the
Company or any of its respective affiliates or subsidiaries), in each case,
identified by name in writing to us prior to the date hereof, (ii) any
affiliates of the persons identified under clause (i) above that are either
known by us to be such affiliates or are readily identifiable as such by their
name, and (iii) any natural person (such persons, collectively, the
“Disqualified Institutions”) and that none of the Disqualified Institutions may
become a Lender or participant in respect of any of the Facilities.  Subject to
the foregoing, Citi will manage all aspects of the syndication of the Facilities
in consultation with the Company, including the timing of the commencement of
syndication efforts, the timing of all offers to potential Lenders, the
determination of all amounts offered to potential Lenders, the selection of
Lenders and the allocation of commitments among the Lenders.  Notwithstanding
any other provision of this Commitment Letter to the contrary and
notwithstanding any syndication, assignment or other transfer by us, (a) except
in case of any assignment to an Additional Agent, we shall not be released or
novated from our obligations hereunder (including our obligation to fund our
applicable percentage of the Facilities on the Closing Date (as defined below))
and no syndication, assignment or other transfer thereof shall become effective
until after the initial funding of the Facilities on the Closing Date (or, to
the extent funded into escrow prior to the Closing Date, the deposit of the
proceeds of such Facilities into escrow), and (b) unless you agree in writing,
we will retain exclusive control over all rights and obligations with respect to
our commitments and other obligations in respect of the Facilities, including
all rights with respect to consents, waivers, modifications, supplements and
amendments, until the Closing Date has occurred.


2

--------------------------------------------------------------------------------

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that our commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Facilities and in no event shall the commencement or successful completion
of syndication of the Facilities, nor the obligation to assist with syndication
efforts as set forth herein, constitute a condition to the commitment hereunder
or the funding of the Facilities on the Closing Date.  The Arrangers may
commence syndication efforts promptly upon the execution of this Commitment
Letter and as part of their syndication effort, and without limiting anything
contained in the last sentence of the immediately preceding paragraph, it is the
Arrangers’ intent to have Lenders commit to the Facilities prior to the Closing
Date.  Until the earlier of (i) the 60th day following the date of the
consummation of the Acquisition (as defined in Exhibit A) with the proceeds of
the initial funding under the Term Loan B Incremental Facility (the date of such
consummation and funding, the “Closing Date”), and (ii) the date upon which a
Successful Syndication (as defined in the Fee Letter) is achieved (such earlier
date, the “Syndication Date”), the Company hereby agrees to use its commercially
reasonable efforts to assist us in achieving a syndication that is reasonably
satisfactory to us and you.  The Company’s assistance in achieving such
syndication shall include but not be limited to:  (i) making appropriate members
of the senior management, representatives and non-legal advisors of the Company
(and, to the extent not in contravention of the Acquisition Agreement (as
defined in Exhibit A) using its commercially reasonable efforts to make
appropriate members of the senior management, representatives and non-legal
advisors of the Transferred Assets (as defined in the Acquisition Agreement)
(together with all related business operations and employees, the “Acquired
Business”) available to participate in informational meetings with potential
Lenders and/or ratings agencies at such times and places to be mutually agreed
(or, if you and we shall agree, conference calls in lieu of any such meeting);
(ii) using its commercially reasonable efforts to ensure that the syndication
efforts benefit from the existing lending relationships of the Company; (iii)
assisting (including, using its commercially reasonable efforts to cause its
affiliates and non-legal advisors, and to the extent not in contravention of the
Acquisition Agreement, the Acquired Business and its affiliates and non-legal
advisors, to assist) in the preparation (and/or providing to us) of a customary
confidential information memorandum for the Facilities, other customary
marketing materials and any other information reasonably requested by the
Arrangers with respect to the Company and its subsidiaries, the Acquired
Business or the Transactions in connection with the syndication (collectively,
the “Company Materials”) and using its commercially reasonable efforts to ensure
that the Arrangers shall have received no later than 20 business days prior to
the Closing Date all necessary information to complete the confidential
information memorandum (including executed customary authorization letters in
respect thereof that include a customary “10b-5” representation); (iv) the
hosting, with the Arrangers, of a reasonable number of meetings or conference
calls of prospective Lenders; (v) using its commercially reasonable efforts (A)
to procure an updated rating for the Existing Credit Agreement and a rating for
the Term Loan B Incremental Facility and the Notes (as defined in Exhibit A) by
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Rating
Services (“S&P”) no later than 20 business days prior to the Closing Date (but
no specific rating) and (B) to maintain a corporate family rating or corporate
rating, as applicable, of the Company from each of Moody’s and S&P (but no
specific rating) and (vi) delivering to the Arrangers, promptly upon receipt
thereof, all financial information related to the Acquired Business delivered to
the Company pursuant to the Acquisition Agreement.
 
3

--------------------------------------------------------------------------------

The Company acknowledges that (i) the Arrangers may make available the Company
Materials on a confidential basis to potential Lenders by posting the Company
Materials on Intralinks, SyndTrak Online, Debtdomain, the internet, email and/or
similar electronic transmission systems (the “Platform”) and (ii) certain of the
potential Lenders may be public side Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to you, your subsidiaries,
the Acquired Business or any securities of any thereof) (each, a “Public
Lender”).  The Company agrees that (A) at the request of any Arranger, it will
assist us in preparing a version of the information package and presentation to
be provided to potential Lenders that does not contain any material non-public
information concerning you, your subsidiaries, Seller (as defined in the
Acquisition Agreement) (the “Seller”), the Acquired Business or any securities
of any thereof for purposes of United States federal and state securities laws
(any such information, “MNPI”, and any information package or presentation that
contains MNPI is referred to as “Private-Side Materials”); (B) all Company
Materials that are Private-Side Materials will be clearly and conspicuously
marked “Private, contains Material Non-Public Information” which will mean that
“Private, contains Material Non-Public Information” will appear prominently on
the first page thereof; (C) if any Company Materials are not marked, the Company
will be deemed to have authorized the Arrangers and the proposed Lenders to
treat such Company Materials as not containing any MNPI; (D) all Company
Materials not marked “Private, contains Material Non-Public Information” are
permitted to be made available through a portion of the Platform designated
“Public Lender” and (E) the Company shall provide us with customary
authorization letters for inclusion in the Company Materials that represents
that any Company Materials not marked “Private, contains Material Non-Public
Information” does not include MNPI and will contain customary language
exculpating us with respect to any liability related to the use or misuse of the
contents of the Company Materials by the recipients thereof.  The Arrangers
agree to treat any Company Materials that are marked “Private, contains Material
Non-Public Information” as being suitable only for posting on a portion of the
Platform not designated “Public Lender”.  To ensure an orderly and effective
syndication of each Facility, the Company agrees that, until the Syndication
Date, the Company will not, and will not permit any of its subsidiaries to (and
the Company will use commercially reasonable efforts to not permit the Acquired
Business to), syndicate, issue, place, arrange or attempt to syndicate, issue,
place or arrange, or announce or authorize the announcement of the syndication,
issuance, placement or arrangement of, any debt facility or debt security
(including, without limitation, the renewal of any thereof, but excluding the
Facilities and the Notes, any additional borrowing under the Revolving Credit
Facility (as defined in the Existing Credit Agreement), any sale of receivables
to the extent the same could be deemed to be a secured financing, and any
ordinary course capital leases, purchase money indebtedness, equipment
financings, letters of credit or surety bonds) without the prior written consent
of the Arrangers if such syndication, issuance, placement or arrangement could
reasonably be expected to impair the primary syndication of the Facilities or
placement of the Notes.
 
Section 3.             Conditions.
 
The commitments of each Commitment Party hereunder to fund its respective
portion of the Facilities on the Closing Date and the agreements of each of the
Arrangers to perform the services described herein are subject solely to the
satisfaction (or waiver by each of the Commitment Parties) of the following
conditions precedent:  (a) since September 30, 2019, there shall not have
occurred any Material Adverse Effect (as defined below), (b) subject to the
Limited Conditionality Provisions (as defined below), the execution and delivery
of the respective Operative Documents by the Company and the Guarantors (as
defined in Exhibit B) on the terms set forth in this Commitment Letter and with
respect to any terms not specifically set forth herein, on terms reasonably
satisfactory to the Company and the Arrangers, (c) solely with regards to the
Term Loan B Incremental Facility, the satisfaction of the conditions set forth
in Section 2.23(b)(ii) of the Existing Credit Agreement as in effect on the date
hereof and (d) the satisfaction (or waiver by each of the Commitment Parties) of
the other conditions set forth in Exhibit D hereto (clauses (a), (b), (c) and
(d)), collectively, the “Funding Conditions”); it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder other than
the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the initial funding under the Facilities shall occur).  For purposes
of this Commitment Letter, “Material Adverse Effect” shall have the meaning in
the Acquisition Agreement (as in effect on the date hereof).
 
4

--------------------------------------------------------------------------------

Notwithstanding anything set forth in this Commitment Letter, the Fee Letter or
the Operative Documents, or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties, the accuracy of which shall be a condition to
availability of the Facilities on the Closing Date, shall be (x) such of the
representations and warranties made by or on behalf of the Seller in the
Acquisition Agreement as are material to the interests of the Lenders or the
Arrangers (in their capacities as such), but only to the extent that you (or any
of your affiliates) have the right to terminate your (or its) obligations (or to
refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of any of such representations and warranties (to such
extent, the “Acquisition Agreement Representations”) and (y) the Specified
Representations (as defined in the Existing Credit Agreement as in effect on the
date hereof) made by the Company and Guarantors in the Operative Documents and
(ii) the terms of the Operative Documents shall be in a form such that they do
not impair the availability of the Facilities on the Closing Date if the Funding
Conditions are satisfied or waived (it being understood that to the extent any
Collateral (as defined in Exhibit B) (other than Collateral in which a security
interest therein may be perfected by (A) the filing of a Uniform Commercial Code
financing statement, (B) taking delivery and possession of stock (or other
equity interest) certificates and related stock powers executed in blank (other
than in respect of any immaterial or non-wholly owned subsidiary (to be defined
in a manner to be reasonably agreed) of the Acquired Business organized outside
of the United States) or (C) the filing of a short form security agreement with
the United States Patent and Trademark Office or the United States Copyright
Office) cannot be delivered or a security interest therein cannot be created or
perfected on the Closing Date after your use of commercially reasonable efforts
to do so, then the creation and/or perfection of the security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Term Loan B Incremental Facility on the Closing Date but, instead, may be
accomplished pursuant to arrangements and timing to be reasonably and mutually
agreed by the parties hereto acting reasonably (with extensions available in the
Term Loan B Agent’s (as defined in Exhibit B) reasonable discretion). The
provisions of this paragraph are referred to as the “Limited Conditionality
Provisions”.
 
Section 4.             Commitment Termination.
 
Each Commitment Party’s commitment hereunder and the other obligations set forth
in this Commitment Letter will terminate on the earliest of:  (a) the
consummation of the Acquisition with or without the funding of the Facilities;
(b) August 5, 2020 and (c) the date the Acquisition Agreement is terminated.
Notwithstanding anything herein to the contrary, the Company may not terminate
commitments with regards to the Bridge Facility unless all commitments to the
Bridge Facility have been terminated.
 
5

--------------------------------------------------------------------------------

Section 5.             Fees.
 
As consideration for our commitments and other obligations hereunder and our
agreement to perform the services described herein, you agree to pay (or to
cause to be paid) to us the fees set forth in this Commitment Letter and in the
arranger fee letter dated the date hereof among the parties hereto (such fee
letter, as amended, amended and restated, supplemented or otherwise modified,
the “Fee Letter”).  The terms of the Fee Letter are an integral part of our
commitments and other obligations hereunder and our agreement to perform the
services described herein and constitute part of this Commitment Letter for all
purposes hereof.  Each of the fees described in this Commitment Letter and the
Fee Letter shall be nonrefundable when paid except as expressly set forth
therein.
 
Section 6.             Indemnification.
 
The Company shall indemnify and hold harmless each Commitment Party, its
affiliates, and each Commitment Party’s and such affiliates’ respective
directors, controlling persons, officers, employees, agents, trustees,
representatives, attorneys, consultants and advisors (each, an “Indemnified
Person”) from and against any and all claims (including, without limitation,
shareholder actions), damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented out-of-pocket fees and
disbursements of counsel but limited, in the case of legal fees and
disbursements, to one counsel to such Indemnified Persons, taken as a whole,
and, solely in the case of an actual or potential conflict of interest, one
additional counsel to each set of similarly affected Indemnified Persons, taken
as a whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such persons, taken as a whole and, solely in the case of
any such actual or potential conflict of interest one additional counsel of the
applicable type to each set of similarly affected Indemnified Persons)), that
may be incurred by or asserted or awarded against any Indemnified Person
(including, without limitation, in connection with or relating to any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Commitment Letter, the Fee Letter or the Operative Documents, or
the transactions contemplated hereby or thereby or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), except to the extent such claim,
damage, loss, liability or expense is (i) found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Person’s or its controlled affiliate’s bad faith, gross negligence
or willful misconduct or material breach of this Commitment Letter or the Fee
Letter or (ii) the result of any Proceeding that is not the result of an act or
omission by you or any of your affiliates and that is brought by an Indemnified
Person against any other Indemnified Person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as Arranger,
administrative agent, collateral agent or any similar role under the Existing
Credit Agreement or the Facilities, as applicable).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
directors, security holders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
the Transactions are consummated.


In no event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings); provided that
nothing contained in this paragraph shall limit your indemnity and reimbursement
obligations for such damages awarded to third parties to the extent set forth in
the immediately preceding paragraph.
 
You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with your written consent or if there is
a judgment in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 6.


6

--------------------------------------------------------------------------------

You agree that, without our prior written consent, neither you nor any of your
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under the indemnification provision of this
Commitment Letter (whether or not we or any other Indemnified Person is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.
 
The Company acknowledges that information and other materials relative to the
Operative Documents and the Transactions may be transmitted through the
Platform.  No Indemnified Person will be liable to the Company or any of its
affiliates or any of its security holders or creditors or any other person for
any damages arising from the use or misuse by persons of information or other
materials sent through the Platform, except to the extent such liability is
determined by a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Person’s or its controlled
affiliate’s bad faith, gross negligence or willful misconduct or material 
breach of this Commitment Letter.
 
Section 7.             Costs and Expenses.
 
The Company shall pay, or reimburse the Commitment Parties on the earlier to
occur of (i) the Closing Date and (ii) the date of the termination or expiration
of the commitments under this Commitment Letter (and thereafter, if applicable,
on demand) for, all reasonable and documented out-of-pocket costs and expenses
incurred by the Commitment Parties in connection with the Facilities and the
preparation, negotiation, execution and delivery of this Commitment Letter, the
Fee Letter and the Operative Documents, including, without limitation, the
reasonable fees, disbursements and other charges of one counsel to the
Commitment Parties, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction to the Commitment Parties, taken as a
whole), regardless of whether any of the transactions contemplated hereby is
consummated.  The Company shall also pay all reasonable and documented
out-of-pocket costs and expenses of the Commitment Parties (including, without
limitation, the reasonable fees, disbursements and other charges of one counsel
to the Commitment Parties, taken as a whole (and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to the Commitment Parties, taken
as a whole)) incurred in connection with the enforcement of any of their rights
and remedies hereunder.
 
Section 8.             Confidentiality.
 
The Company agrees that this Commitment Letter and the Fee Letter are for its
confidential use only and that neither their existence nor the terms hereof or
thereof will be disclosed by it to any person other than its subsidiaries and
the officers, directors, employees, managers, members, partners, accountants,
attorneys and other advisors of the Company and its subsidiaries, and then only
on a confidential and “need to know” basis in connection with the transactions
contemplated hereby; provided, however, that the Company may disclose this
Commitment Letter and the contents hereof and, to the extent specified below,
the Fee Letter and the contents thereof:  (a) (i) as may be compelled in a
judicial or administrative proceeding or in any proceeding or pursuant to the
order of any court or administrative agency or upon the request or demand of any
regulatory authority or (ii) as otherwise required by law or in any required
filings with the Securities and Exchange Commission and to the extent required
by applicable regulatory authorities or stock exchanges (but with respect to
this clause (ii) in the case of the Fee Letter and the contents thereof,  so
long as the actual fees and “market flex” provisions are redacted from the Fee
Letter in a manner reasonably satisfactory to the Arrangers); (b) as part of
generic disclosure of aggregate sources and uses with respect to the
Transactions; (c) to Moody’s or S&P in connection with obtaining a rating of the
Facilities (but in the case of the Fee Letter and the contents thereof, only as
part of generic disclosure of aggregate sources and uses with respect to the
Transactions); (d) to the Seller, the Acquired Business and their respective
subsidiaries and controlling persons and the officers, directors, employees,
managers, members, partners, accountants, attorneys and other advisors of any of
the foregoing who are directly involved in the consideration of this matter, in
each case on a confidential and “need to know” basis in connection with the
transactions contemplated hereby (but in the case of the Fee Letter and the
contents thereof, only as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (e) in syndication or other marketing
materials relating to the Facilities (but not the Fee Letter or the contents
thereof, except as part of generic disclosure of aggregate sources and uses with
respect to the Transactions), (f) with our prior written consent or (g) to any
Additional Agent on a confidential basis.
 
7

--------------------------------------------------------------------------------

Each Commitment Party, on behalf of itself and its affiliates, agrees that it
will use all confidential information provided to it or its affiliates by or on
behalf of you hereunder solely for the purpose of providing the services which
are the subject of this Commitment Letter and shall treat confidentially all
such information; provided that nothing herein shall prevent any Commitment
Party from disclosing any such information (a) pursuant to the order of any
court or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case such
Commitment Party, to the extent permitted by law and except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, agrees to inform you
promptly thereof), (b) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or any of its affiliates, (c) to
the extent that such information becomes publicly available other than by reason
of disclosure by any Commitment Party in violation of this paragraph, (d) to the
extent that such information is received by any Commitment Party from a third
party that is not, in each case to such Commitment Party’s knowledge, (i) in
such third party’s possession illegally or (ii) subject to confidentiality
obligations to you, your subsidiaries or the Seller, (e) to the extent that such
information is independently developed by any Commitment Party, (f) to any of
the Commitment Parties’ affiliates and any of their respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Facilities and are informed of the
confidential nature of such information, (g) to prospective Lenders,
participants or assignees of obligations under the Facilities (other than any
Disqualified Institution), in each case who agree to be bound by the terms of
this paragraph (or language substantially similar to this paragraph), (h) to
Moody’s or S&P in connection with obtaining a rating of the Facilities in
consultation and coordination with you, (i) for the purposes of establishing a
“due diligence” or other appropriate defense, (j) to any Additional Agent or
prospective Additional Agent or (k) to any prospective purchaser in connection
with the marketing of the Notes.  The Commitment Parties’ obligations under this
paragraph shall automatically terminate and be superseded by the confidentiality
provisions in the Operative Documents upon the execution and delivery thereof
and, in the event the Operative Documents have not been executed and delivered,
shall expire on the date occurring 24 months after the date hereof.
 
You acknowledge that neither any of the Commitment Parties nor any of their
affiliates provide accounting, tax or legal advice.  You further acknowledge
that the Commitment Parties and their affiliates may be providing debt
financing, equity capital or other services (including, without limitation,
financial advisory services) to other persons in respect of which you, the
Seller, the Acquired Business and your and their respective affiliates may have
conflicting interests regarding the transactions described herein and
otherwise.  You also acknowledge that none of the Commitment Parties or their
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.  As you know, the Commitment
Parties are full service securities firms engaged, either directly or through
their affiliates, in various activities, including securities trading,
commodities trading, investment management, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals.  In the ordinary course of these activities, the Commitment Parties
and their respective affiliates actively engage in commodities trading or trade
the debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of the Company and
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities. 
The Commitment Parties or their affiliates also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Seller, the
Acquired Business or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.
 
8

--------------------------------------------------------------------------------

In addition, you acknowledge that you have retained Citi as financial advisor
(in such capacity, the “Financial Advisor”) in connection with the Acquisition. 
You agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor and, on the other hand,
our and our affiliates’ relationships with you as described and referred to
herein.
 
Section 9.             Representations and Warranties.
 
The Company represents and warrants (which representation and warranty, in the
case of any information relating to the Acquired Business prior to the
Acquisition, is to the best of the Company’s knowledge) that (i) all written
information, other than Projections (as defined below), other forward-looking
information and information of a general economic or industry-specific nature,
that has been or will hereafter be made available to any of the Commitment
Parties or any Lender by or on behalf of the Company, the Acquired Business or
any of their respective representatives in connection with the Transactions (the
“Information”) is and will be, when furnished, true and correct in all material
respects and does not and will not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were or are made (after giving
effect to all supplements and updates thereto provided prior to the later of the
Closing Date and the Syndication Date) and (ii) all financial projections, if
any, that have been or will be prepared by or on behalf of the Company or any of
its representatives and made available to any of the Commitment Parties, any
Lender or any potential Lender (the “Projections”) have been or will be prepared
in good faith based upon assumptions that are believed by you to be reasonable
at the time made and at the time the related financial projections are made
available (it being understood that such Projections are as to future events and
are not to be viewed as facts, that actual results during the period or periods
covered by any such Projections may differ significantly from the projected
results and that such differences may be material, that such Projections are
subject to significant uncertainties and contingencies many of which are beyond
your control, and that no assurance can be given that the projected results will
be realized).  If, at any time from the date hereof until the later of the
Closing Date and the Syndication Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to (or, with respect to any such Information or Projections relating to
the Acquired Business or its operations or assets, use your commercially
reasonable efforts to cause the Seller to) promptly supplement the Information
and/or Projections so that (and with respect to Information or Projections
relating to the Acquired Business or its operations or assets, to the best of
your knowledge) the representations and warranties contained in this paragraph
remain true and correct in all material respects under those circumstances.  For
the avoidance of doubt, our commitments hereunder and the funding of the
Facilities on the Closing Date are not conditioned upon the accuracy of the
representations made in this Section 9.
 
9

--------------------------------------------------------------------------------

In arranging and syndicating the Facilities, the Commitment Parties will be
entitled to use, and to rely on the representations and warranties in the
preceding paragraph relating to, any information furnished to us by or on behalf
of the Company and its affiliates without responsibility for independent
verification thereof.
 
Section 10.           Assignments.
 
The Company may not assign or delegate any of its rights or obligations under
this Commitment Letter or the Fee Letter without our prior written consent, and
any attempted assignment without such consent shall be null and void.  No
Commitment Party may assign or delegate any of its rights or obligations under
this Commitment Letter or its commitment hereunder (except to one or more of its
affiliates; provided that any assignments to an affiliate will not relieve a
Commitment Party from any of its obligations hereunder unless and until such
affiliate shall have funded the portion of the commitment so assigned) other
than as expressly permitted hereunder without the Company’s prior written
consent, and any attempted assignment or delegation without such consent shall
be null and void.
 
Section 11.           Amendments.
 
Neither this Commitment Letter nor the Fee Letter may be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto or thereto, as applicable.
 
Section 12.           Governing Law, Etc.
 
This Commitment Letter (and any claim, controversy or dispute arising under or
related to any of the foregoing, whether based on contract, tort or otherwise)
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to any conflicts of law principles which would
result in the application of the laws of another state, provided, however, that
(i) the interpretation of the definition of Material Adverse Effect (and whether
a Material Adverse Effect has occurred), (ii) the determination of the accuracy
of any Acquisition Agreement Representations and whether as a result of any
inaccuracy thereof you (or any of your affiliates) have the right to terminate
your (or its) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement and (iii) the determination of whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement, in
each case shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.


Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letter, the
Operative Documents, the transactions contemplated hereby or thereby or the
actions of the parties hereto or any of their affiliates in the negotiation,
performance or enforcement of this Commitment Letter, the Fee Letter or the
Operative Documents.
 
Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or federal court sitting in The City of New
York, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this Commitment Letter, the Fee Letter, the Operative Documents,
the transactions contemplated hereby or thereby or the actions of the parties
hereto or thereto or any of their affiliates in the negotiation, performance or
enforcement of this Commitment Letter, the Fee Letter or the Operative
Documents, and agrees that all claims in respect of any such action or
proceeding shall be brought, heard and determined only in such New York State
court or, to the extent permitted by law, in such federal court.  Service of any
process, summons, notice or document by registered mail addressed to any such
party shall be effective service of process against such person for any suit,
action or proceeding brought in any such court.  Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. 
A final judgment in any such suit, action or proceeding brought in any such
court may be enforced in any other courts to whose jurisdiction such party is or
may be subject by suit upon judgment.
 
10

--------------------------------------------------------------------------------

Section 13.           Payments.
 
All payments under this Commitment Letter and the Fee Letter will, except as
otherwise provided herein, be made in U.S. Dollars in New York, New York;
without any set-off or reduction for any and all present future applicable
taxes, levies, imposts, deductions, charges or withholdings imposed by any
national, state or local taxing authority.
 
To the fullest extent permitted by law, the Company will make all payments under
this Commitment Letter and the Fee Letter regardless of any defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
governmental authority or regulatory body and which may adversely affect the
Company’s obligation to make, or the right of the Commitment Parties to receive,
such payments.
 
Section 14.           Miscellaneous.
 
This Commitment Letter and the Fee Letter contain the entire agreement between
the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.  Section headings herein are
for convenience only and are not a part of this Commitment Letter.  This
Commitment Letter and the Fee Letter are solely for the benefit of the parties
hereto and thereto (and Indemnified Persons, to the extent set forth in Section
6), and no other person shall acquire or have any rights under or by virtue of
this Commitment Letter or the Fee Letter.  This Commitment Letter is not
intended to create a fiduciary relationship among the parties hereto, and the
Company waives, to the fullest extent permitted by law, any claims it may have
against any of the Commitment Parties or any of their affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the
transactions contemplated by this Commitment Letter and agrees that none of the
Commitment Parties or any of their affiliates shall have any liability (whether
direct or indirect) to the Company in respect of such a fiduciary duty claim or
to any person asserting such a fiduciary duty claim on behalf of or in right of
the Company.  Any and all services to be provided by any of the Commitment
Parties hereunder may be performed, and any and all rights of any of the
Commitment Parties hereunder may be exercised, by or through any of such
Commitment Party’s affiliates and branches, and, in connection with the
provision of such services, each Commitment Party may exchange with such
affiliates and branches information concerning the Company and the other
companies that may be the subject of the transactions contemplated by this
Commitment Letter and, to the extent so employed, such affiliates and branches
shall be entitled to the benefits afforded to the Commitment Parties hereunder,
subject to the confidentiality provisions herein.
 
The indemnification, compensation, reimbursement, sharing of information,
absence of fiduciary relationships, jurisdiction, governing law, venue, waiver
of jury trial, syndication, market flex and confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether the Operative Documents shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or the
Commitment Parties’ commitments hereunder; provided that your obligations under
this Commitment Letter (other than your obligations with respect to (a)
assistance to be provided in connection with the syndication thereof (including
supplementing and/or correcting Information and Projections) prior to the
Syndication Date and (b) confidentiality) shall automatically terminate and be
superseded by the provisions of the Operative Documents upon the initial funding
thereunder, in each case solely to the extent covered thereby with retroactive
application to the date hereof.


11

--------------------------------------------------------------------------------

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”) and the requirements of beneficial ownership certification required by 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), we and the other
Lenders may be required to obtain, verify and record information that identifies
the borrower and each guarantor under the Operative Documents, which information
includes the name, address and tax identification number and other customary
information regarding any such borrower or guarantor that will allow us and the
other Lenders to identify any such borrower or guarantor in accordance with the
Patriot Act or Beneficial Ownership Regulation.  We and the other Lenders may
also request corporate formation documents, or other forms of identification, to
verify the information provided.  This notice is given in accordance with the
requirements of the Patriot Act and Beneficial Ownership Regulation and is
effective as to each Lender.  The Company hereby acknowledges and agrees that
the Commitment Parties shall be permitted to share any or all such information
with the Lenders.
 
If any term, provision, covenant or restriction contained in this Commitment
Letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  The Company
and the Commitment Parties shall endeavor in good faith negotiations to replace
the invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.
 
This Commitment Letter may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Commitment Letter by facsimile or electronic (pdf) transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
Each of the parties hereto agrees that this Commitment Letter and the Fee Letter
are binding and enforceable agreements with respect to the subject matter
contained herein and therein, including an agreement to negotiate in good faith
the Operative Documents by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder by the Commitment Parties are subject only to the Funding
Conditions.


If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning executed counterparts to this Commitment Letter and the Fee Letter to
Justin Tichauer (on behalf of the Commitment Parties), Citigroup Global Markets
Inc., 388 Greenwich Street, New York, New York 10013 (or by electronic (pdf)
transmission to justin.s.tichauer@citi.com) at or before 11:59 p.m. (New York
City time) on February 6, 2020.  If you do not return such executed counterparts
prior to the date and time provided above, the commitment and other obligations
of the Commitment Parties set forth in this Commitment Letter will automatically
terminate.  Please arrange for the executed originals to follow by next-day
courier.


[Signature Pages Follow]
 
12

--------------------------------------------------------------------------------

 
Very truly yours,
   
.
CITIGROUP GLOBAL MARKETS INC
     
By:
/s/ Justin Tichauer
   
Name: Justin Tichauer
   
Title: Managing Director



[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED and agreed to as of the date
first written above:
 

 
SCIENCE APPLICATIONS
 
INTERNATIONAL CORPORATION
     
By:
/s/ Charles A. Mathis    
Name: Charles A. Mathis
   
Title: Chief Financial Officer



[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A
to
Commitment Letter
 
Transactions Description
 
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit A is attached or in the
other Exhibits to such letter agreement, as applicable.  The following
transactions in items 1-4 are referred to herein collectively as the
“Transactions”.
 


1.
The Company will obtain a new senior secured credit facility, comprised of a
senior secured term loan “B” credit facility in an aggregate principal amount of
up to $600.0 million with the terms set forth in Exhibit B to the Commitment
Letter (the “Term Loan B Incremental Facility”) as an incremental facility under
the Company’s Third Amended and Restated Credit Agreement, dated as of October
31, 2018, (as amended from time to time prior to the date hereof, the “Existing
Credit Agreement”), among the Company, the Lenders from time to time party
thereto and Citibank, N.A., as Administrative Agent and Collateral Agent.

 


2.
The Company will issue up to $400.0 million of debt securities (the “Notes”)
and/or borrow up to the unissued amount of such issuance in the form of loans
under a $400.0 million senior unsecured bridge facility with the terms set forth
in Exhibit C (the “Bridge Facility” and together with the Term Loan B
Incremental Facility, the “Facilities”), in each case on the Closing Date.

 


3.
The Company or one of its wholly-owned subsidiaries will complete the
acquisition (the “Acquisition”) of the Acquired Business pursuant to the Asset
Purchase Agreement, dated as of the date hereof by and among Unisys Corporation
and Science Applications International Corporation (together with all schedules,
exhibits and annexes thereto, the “Acquisition Agreement”).

 


4.
The Company will pay all fees, costs and expenses incurred in connection with
the foregoing transactions (including debt prepayment premiums, if any).

 
A-1

--------------------------------------------------------------------------------

Exhibit B
to
Commitment Letter
 
$600.0 million Senior Secured Term Loan B Facility
Summary of Principal Terms and Conditions
 
  February 2020
 
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit B is attached, in the
other Exhibits to such letter agreement or in the Existing Credit Agreement, as
applicable.


Borrower:
 
Science Applications International Corporation, a Delaware corporation (the
“Borrower”).
     
Administrative Agent and Collateral Agent:
 
Citi, will continue to act as sole administrative agent and collateral agent (in
such capacities, the “Term Loan B Agent”) for a syndicate of banks, financial
institutions, investors and other lenders (the “Term Loan B Lenders”), and will
perform the duties customarily associated with such roles.
     
Arranger:
 
Citi, together with any other joint bookrunner or joint lead arranger appointed
pursuant to the Commitment Letter, will act as joint bookrunners and lead
arrangers for the Term Loan B Incremental Facility and will perform the duties
customarily associated with such roles.
     
Facility:
 
A senior secured term loan “B” facility in an aggregate principal amount of
$600.0 million which will be incurred as a Term Loan B Incremental Loan under
the Existing Credit Agreement.
     
Purpose:
 
The proceeds of the Term Loan B Incremental Facility will be used on the Closing
Date to consummate the Acquisition, including the payment of fees, costs and
expenses in connection therewith.
     
Maturity and Amortization:
 
The Term Loan B Incremental Facility will mature on the date that is seven years
following the Closing Date (the “Term Loan Maturity Date”) and will amortize in
equal quarterly installments in an aggregate annual amount equal to 1.00% of the
original principal amount of the Term Loan B Incremental Facility, beginning
with the first full fiscal quarter ending after the Closing Date, with the
balance payable on the maturity date of the Term Loan B Incremental Facility.
     
Guarantees:
 
All obligations of the Borrower under the Term Loan B Incremental Facility will
be unconditionally guaranteed on a joint and several basis and on a senior
secured first lien basis (the “Guarantees”) by each direct or indirect domestic
subsidiary of the Borrower (whether owned on the Closing Date or formed or
acquired thereafter) (the “Guarantors”), in each case subject to customary
exceptions and limitations consistent with the Existing Credit Agreement.



B-1

--------------------------------------------------------------------------------

Security:
 
All obligations of the Borrower under the Term Loan B Incremental Facility and
the Guarantees and will be secured on a first-priority basis by substantially
all the assets of the Borrower and each of the Guarantors (collectively, the
“Collateral”), subject to customary exceptions and limitations consistent with
the Existing Credit Agreement.
     
Mandatory Prepayments:
 
On the same basis provided for under the Existing Credit Agreement. The
mandatory prepayments will be allocated pro rata among the outstanding loans
under the Term Facilities and Tranche B Facilities under (and as defined in) the
Existing Credit Agreement and the Term Loan B Incremental Facility.
     
Voluntary Prepayments/ Reductions in Commitments:
 
On the same basis provided for under the Existing Credit Agreement.
     
 
Call Protection:
 
The occurrence of any Repricing Event prior to the date that is six months after
the Closing Date will require payment of a fee in an amount equal to 1.00% of
the aggregate principal amount of the loans under the Term Loan B Incremental
Facility subject to such Repricing Event.
     
Interest Rates:
 
At the Borrower’s option, loans under the Term Loan B Incremental Facility may
be maintained from time to time as (x) “Base Rate Loans”, which will bear
interest at the Base Rate (or, if greater at any time, the Base Rate Floor, if
applicable) in effect from time to time plus the Applicable Margin or (y) “LIBOR
Loans”, which will bear interest at the London interbank offered rate for U.S.
dollars (adjusted for statutory reserve requirements) as determined by the Term
Loan B Agent for the respective interest period (or, if greater at any time, the
LIBOR Floor, if applicable) plus the Applicable Margin.
         
“Applicable Margin” will mean a percentage per annum equal to:
 
Loans under the Term Loan B Incremental Facility (x) maintained as Base Rate
Loans, 1.25%, and (y) maintained as LIBOR Loans, 2.25%.
         
“Base Rate” will mean the highest of (x) the rate that the Term Loan B Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the federal funds effective rate, and (z) the
London interbank offered rate for U.S. dollars for an interest period of one
month (adjusted for statutory reserve requirements) (which rate shall for this
purpose not be less than 0%) plus 1.00%.



B-2

--------------------------------------------------------------------------------

   
“Base Rate Floor” will mean 1.00% per annum.
         
“LIBOR Floor” will mean 0.00% per annum.
         
Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Term Loan B Lenders, 12 months, will be available in the case of
LIBOR Loans; provided that the initial interest period for any LIBOR Loans made
on the Closing Date may be at the then applicable one-month LIBOR for a period
of less than one month and at the then applicable three-month LIBOR for a period
of less than three months.
         
Interest in respect of Base Rate Loans will be payable quarterly in arrears on
the last business day of each calendar quarter.  Interest in respect of LIBOR
Loans will be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months.  Interest will also be payable at the time of repayment of any loans and
at maturity.  All interest on Base Rate Loans, LIBOR Loans and, if applicable,
any fees will be based on a 360-day year and actual days elapsed (or, in the
case of Base Rate Loans determined by reference to the prime lending rate, a
365/366-day year and actual days elapsed).
     
Default Interest:
 
As per the Existing Credit Agreement.
     
Representations and Warranties:
 
As per the Existing Credit Agreement.
     
Affirmative Covenants:
 
As per the Existing Credit Agreement.
     
Negative Covenants:
 
As per the Existing Credit Agreement.
     
Financial Maintenance Covenant:
 
None.
     
Events of Default:
 
As per the Existing Credit Agreement.
     
Voting:
 
As per the Existing Credit Agreement.
     
Cost and Yield Protection:
 
As per the Existing Credit Agreement.
     
Assignments and Participation:
 
As per the Existing Credit Agreement.
     
Expenses and Indemnification:
 
As per the Existing Credit Agreement.
     
Governing Law; Forum:
 
New York.
     
Counsel to Term Loan B Agent and Arrangers:
 
Shearman & Sterling LLP.



B-3

--------------------------------------------------------------------------------

Exhibit C
to
Commitment Letter
 
$400.0 million Senior Unsecured Bridge Facility
Summary of Principal Terms and Conditions


Initial Bridge Loans:
 
The Bridge Lenders (as defined below) will make loans (the “Initial Bridge
Loans”) to the Borrower on the Closing Date in an aggregate principal amount
equal to (or, in the discretion of the Borrower, less than) (i) $400.0 million
(or such lesser amount as necessary to be in compliance with the limit on debt
incurrence applicable to the Borrower in Section 5.03(k)(vii) of the Existing
Credit Agreement) minus (ii) the aggregate principal amount of the Notes (or
“demand” securities issued in lieu thereof) issued on or prior to the Closing
Date.
     
Borrower:
 
Same as the Term Loan B Incremental Facility.
     
Guarantees:
 
Same as the Term Loan B Incremental Facility.
     
Administrative Agent:
 
Citi will act as sole administrative agent (in such capacity the “Bridge Agent”
and together with the Term Loan B Agent, the “Agents”) for a syndicate of banks,
financial institutions, investors and other lenders, excluding any Disqualified
Institutions (Citi, together with such lenders on the Closing Date, the “Bridge
Lenders”), and will perform the duties customarily associated with such roles.
     
Arranger:
 
Citi, together with any other joint bookrunner or joint lead arranger appointed
pursuant to the Commitment Letter, will act as joint bookrunners and lead
arrangers for the Bridge Facility and will perform the duties customarily
associated with such roles.
     
Purpose:
 
The proceeds of the Initial Bridge Loans will be used by the Borrower on the
Closing Date to consummate the Acquisition, including the payment of fees, costs
and expenses in connection therewith.
     
Funding/Availability:
 
The Initial Bridge Loans will be made in a single drawing on the Closing Date in
an aggregate principal amount determined as set forth under “Initial Bridge
Loans” above.
     
Maturity/Exchange:
 
All the Initial Bridge Loans will mature on the date that is one year following
the Closing Date (the “Initial Bridge Loan Maturity Date”).  If any Initial
Bridge Loan has not been previously repaid in full on or prior to the Initial
Bridge Loan Maturity Date and so long as no payment or bankruptcy default or
event of default has occurred and is continuing, such Initial Bridge Loan shall
automatically be extended into a senior unsecured term loan (each an “Extended
Bridge Loan”) due on the date that is eight years after the Closing Date (the
“Final Bridge Loan Maturity Date”) having the terms set forth in the term sheet
attached hereto as Annex I.  The Bridge Lender in respect of such Extended
Bridge Loan will have the option at any time or from time to time to receive
Exchange Notes (the “Exchange Notes”) in exchange for such Extended Bridge Loan
having the terms set forth in the term sheet attached hereto as Annex II;
provided, however, that the Borrower may defer the first issuance of Exchange
Notes until such time as the Borrower shall have received requests to issue an
aggregate of at least $100.0 million in aggregate principal amount of Exchange
Notes and shall not be required to issue Exchange Notes more than a number of
times to be agreed in any calendar month.



B-1

--------------------------------------------------------------------------------

   
The Initial Bridge Loans, the Extended Bridge Loans and the Exchange Notes shall
be pari passu for all purposes.
     
Interest:
 
Prior to the Initial Bridge Loan Maturity Date, the Initial Bridge Loans will
accrue interest at a rate per annum equal to LIBOR plus a spread of 3.00% (such
spread, the “LIBOR Bridge Spread”) or Base Rate plus a spread of 2.00% (such
spread, the “Base Rate Bridge Spread” and together with the LIBOR Bridge Spread,
the “Bridge Spread”).  If the Initial Bridge Loans are not repaid in whole
within three months following the Closing Date, the Bridge Spread will increase
by 50 basis points at the end of such three-month period and will increase by an
additional 50 basis points at the end of each three-month period thereafter
until the Initial Bridge Loan Maturity Date; provided that in no event will the
Initial Bridge Loans accrue interest at a rate per annum in excess of the Total
Cap (as defined in the Fee Letter) (excluding interest at the default rate as
described below).
         
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days (or 365 or 366 days, as the case may be, in the case of Base Rate
Loans).
         
At the Borrower’s option, the Initial Bridge Loans may be maintained from time
to time as (x) “Base Rate Loans”, which shall bear interest at the Base Rate
(or, if greater at any time, the Base Rate Floor, if applicable) in effect from
time to time plus the Base Rate Bridge Spread or (y) “LIBOR Loans”, which shall
bear interest at the London interbank offered rate for U.S. dollars (adjusted
for statutory reserve requirements) as determined by the Bridge Agent for the
respective interest period (or, if greater at any time, the LIBOR Floor, if
applicable) plus the LIBOR Bridge Spread.
“Base Rate” shall mean the highest of (x) the rate that the Bridge Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the federal funds effective rate, and (z) the
London interbank offered rate for U.S. dollars for an interest period of one
month (adjusted for statutory reserve requirements) plus 1.00%.


“Base Rate Floor” shall mean 1.00% per annum.


“LIBOR Floor” shall mean 0.00 % per annum.
         
Interest will be payable in arrears at the end of each fiscal quarter of the
Borrower following the Closing Date and on the Initial Bridge Loan Maturity
Date.
     
Default Rate:
 
With respect to overdue principal and interest, and other overdue amounts, the
applicable interest rate plus 2.00% per annum.


Upon the occurrence and during the continuance of any Event of Default, each
LIBOR Loan will convert to a Base Rate Loan at the end of the interest period
then in effect for such LIBOR Loan.



B-2

--------------------------------------------------------------------------------

Mandatory Prepayments:
 
The Borrower will be required to prepay Initial Bridge Loans on a pro rata
basis, at par plus accrued and unpaid interest (a) with 100% of the net cash
proceeds of (i) any direct or indirect public offering or private placement of
debt securities of the Company or any of the Company’s subsidiaries or any
equity securities of the Company; provided that in the event any Bridge Lender
or affiliate of a Bridge Lender purchases debt securities from the Borrower
pursuant to a Permanent Debt Notice (as defined in the Fee Letter) at an issue
price above the level at which such Bridge Lender or affiliate has determined
such debt securities can be resold by such Bridge Lender or affiliate to a bona
fide third party at the time of such purchase (and notifies the Borrower
thereof), the net cash proceeds received by the Borrower in respect of such debt
securities may, at the option of such Bridge Lender or affiliate, be applied
first to repay the Initial Bridge Loans of such Bridge Lender or affiliate
(provided that if there is more than one such Bridge Lender or affiliate then
such net cash proceeds will be applied pro rata to repay Initial Bridge Loans of
all such Bridge Lenders or affiliates in proportion to such Bridge Lenders’ or
affiliates’ principal amount of debt securities purchased from the Borrower)
prior to being applied to prepay the Initial Bridge Loans held by other Bridge
Lenders, (ii) the incurrence of any indebtedness by the Borrower or any
subsidiary of the Borrower (other than borrowings under the Existing Credit
Agreement, as applicable and certain permitted indebtedness), (iii) all
non-ordinary course asset sales or other dispositions of property by the Company
and its subsidiaries in excess of $10.0 million (individually or from any series
of related transactions) (including, without limitation, insurance and
condemnation proceeds) (subject to exceptions and reinvestment provisions as set
forth in the Existing Credit Agreement) and (iv) any Receivables Facility (as
defined in the Existing Credit Agreement), in the case of (ii) and (iii), 
subject to the prior repayment of all amounts required to be repaid under the
Existing Credit Agreement.
     
Offer to Prepay upon a Change of Control:
 
The Borrower will be required to offer to prepay Initial Bridge Loans at 100% of
par plus accrued and unpaid interest upon the occurrence of a change of control.
     
Optional Prepayment:
 
The Initial Bridge Loans may be prepaid, in whole or in part, at the option of
the Borrower, at any time upon three days’ prior notice, at par plus accrued and
unpaid interest, subject to reimbursement of the Bridge Lenders’ actual
redeployment costs in the case of a prepayment of LIBOR borrowings other than on
the last day of the relevant interest period.
     
Documentation:
 
Consistent with the Existing Credit Agreement, with modifications customary for
transactions of this type, consistent with this Commitment Letter and the Fee
Letter.
     
Representations and Warranties:
 
Consistent with the Existing Credit Agreement, with modifications customary for
transactions of this type, subject to the Limited Conditionality Provisions and
consistent with this Commitment Letter and the Fee Letter.
     
Conditions Precedent:
 
The funding of the Initial Bridge Loans shall be subject to only the Funding
Conditions.
     
Refinancing:
 
The Borrower will use commercially reasonable efforts to refinance the Initial
Bridge Loans as promptly as practicable after the Closing Date with the Notes.
     
Covenants:
 
Consistent with the Existing Credit Agreement, with modifications customary for
high yield debt securities; provided that, prior to the Initial Bridge Loan
Maturity Date, the debt incurrence, liens and restricted payments covenants will
be more restrictive, as determined by the Arrangers in their reasonable
discretion.



B-3

--------------------------------------------------------------------------------

Events of Default:
 
As per the Existing Credit Agreement.
         
Following the Initial Bridge Loan Maturity Date, the events of default relevant
to the Initial Bridge Loans will be automatically modified to be consistent with
the Exchange Notes.
     
Cost and Yield Protection:
 
As per the Existing Credit Agreement.
     
Assignment and Participation:
 
As per the Existing Credit Agreement.
     
Voting:
 
As per the Existing Credit Agreement.
     
Expenses and Indemnification:
 
As per the Existing Credit Agreement.
     
Governing Law and Forum:
 
New York.
     
Counsel to the Bridge Agent and the Arrangers:
 
Shearman & Sterling LLP.



B-4

--------------------------------------------------------------------------------

Annex I
Summary of Principal Terms and Conditions
of Extended Bridge Loans
 
Capitalized terms used but not defined herein have the meanings given in the
Summary of Principal Terms and Conditions of the $400.0 million Bridge Facility
to which this Annex I is attached.


Maturity:
 
The Extended Bridge Loans will mature on the eighth anniversary of the Closing
Date.
     
Interest Rate:
 
The Extended Bridge Loans will accrue interest at a rate per annum equal to the
Total Cap (as defined in the Fee Letter) (excluding interest at the default rate
as described below).
         
Interest will be payable in arrears at the end of each fiscal quarter of the
Borrower following the Initial Bridge Loan Maturity Date and on the maturity
date of the Extended Bridge Loans.
     
Default Rate:
 
With respect to overdue principal and interest, and other overdue amounts, the
applicable interest rate plus 2.00% per annum.
Upon the occurrence and during the continuance of any Event of Default each
LIBOR Loan will convert to a Base Rate Loan at the end of the interest period
then in effect for such LIBOR Loan.
     
Guarantees:
 
Same as the Initial Bridge Loans.
     
Offer to Prepay upon a Change of Control:
 
The Borrower will be required to offer to prepay Extended Bridge Loans at par
plus accrued and unpaid interest upon the occurrence of a change of control.
     
Optional Prepayment:
 
The Extended Bridge Loans may be prepaid, in whole or in part, at the option of
the Borrower, at any time upon three days’ prior notice, at par plus accrued and
unpaid interest.
     
Covenants, Events of Default and Offers to Repurchase:
 
The covenants, events of default and offers to repurchase upon asset sales that
would be applicable to the Exchange Notes, if issued, will also be applicable to
the Extended Bridge Loans in lieu of the corresponding provisions applicable to
the Initial Bridge Loans.
     
Conditions to Conversion to Extended Bridge Loans:
 
Payment of the Exchange Fee (as defined in the Fee Letter).
     
Governing Law and Forum:
 
New York.



B-1

--------------------------------------------------------------------------------

Annex II


Summary of Principal Terms and Conditions
of Exchange Notes
 
Capitalized terms used but not defined herein have the meanings given in the
Summary of Principal Terms and Conditions of the $400.0 million Bridge Facility
to which this Annex II is attached.


Issuer:
 
The Borrower will issue Exchange Notes under an indenture (the “Indenture”). 
The Borrower in its capacity as issuer of the Exchange Notes is referred to as
the “Issuer”.
     
Guarantees:
 
Same as the Initial Bridge Loans.
     
Principal Amount:
 
The Exchange Notes will be available only in exchange for the Extended Bridge
Loans.  The principal amount of any Exchange Note will equal 100% of the
aggregate principal amount of the Extended Bridge Loan for which it is
exchanged.
     
Maturity:
 
The Exchange Notes will mature on the eighth anniversary of the Closing Date.
     
Interest Rate:
 
The Exchange Notes will accrue interest at a rate per annum equal to the Total
Cap (as defined in the Fee Letter) (excluding interest at the default rate as
described below).
         
Interest will be payable semi-annually in arrears.
     
Default Rate:
 
With respect to overdue principal and interest, and other overdue amounts, the
applicable interest rate plus 2.00% per annum.
     
Offer to Repurchase upon a Change of Control:
 
The Borrower will be required to offer to purchase Exchange Notes at 101% of par
plus accrued and unpaid interest upon the occurrence of a change of control.
     
Offer to Repurchase from Asset Sale Proceeds:
 
The Borrower will be required to offer to purchase Exchange Notes (and, if
outstanding, prepay Extended Bridge Loans) on a pro rata basis at 100% of par
plus accrued and unpaid interest with a portion of the net cash proceeds from
any non-ordinary course asset sales or other dispositions of property by the
Borrower and its subsidiaries in excess of amounts paid to the lenders under the
Existing Credit Agreement, with such proceeds being applied to the Exchange
Notes, the Extended Bridge Loans and the Debt Securities in a manner to be
agreed upon, subject to thresholds, reinvestment rights and other limited
exceptions to be agreed upon.
     
Optional Redemption:
 
Except as set forth in the next two succeeding paragraphs, the Exchange Notes
will be non-callable until the third anniversary of the Closing Date. 
Thereafter, each Exchange Note will be callable at par plus accrued and unpaid
interest plus a premium equal to 50% of the coupon on such Exchange Note, which
premium shall decline ratably on each subsequent anniversary of the Closing Date
thereafter to zero on the date that is two years prior to the maturity date of
the Exchange Notes.



D-1

--------------------------------------------------------------------------------

   
Prior to the third anniversary of the Closing Date, the Borrower may redeem such
Exchange Notes subject to a customary T + 50 basis points “make-whole”
redemption.
Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 40% of such Exchange Notes with an amount equal to proceeds from any equity
offering at a price equal to par plus the coupon plus accrued interest on such
Exchange Notes.
     
Registration Rights:
 
None.  144A for life.
     
Right to Transfer Exchange Notes:
 
The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.
     
Covenants:
 
Substantially the same as those applicable to the Initial Bridge Loans.  For the
avoidance of doubt, there shall be no financial maintenance covenants.
     
Events of Default:
 
Substantially the same as those applicable to the Initial Bridge Loans.
     
Governing Law and Forum:
 
New York.



D-2

--------------------------------------------------------------------------------

Exhibit D
to
Commitment Letter
 
Summary of Additional Conditions Precedent
 
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit D is attached or in the
other Exhibits to such letter agreement, as applicable.  The initial borrowing
under the Facilities shall be subject to the following additional conditions
precedent:
 
1.          The Acquisition shall be consummated substantially contemporaneously
with the initial funding under the Term Loan B Incremental Facility in
accordance with the terms described in the Acquisition Agreement (without any
amendment, modification, supplement or waiver thereof or any consent or election
thereunder that is material and adverse to the Lenders or the Arrangers without
the prior written consent of the Arrangers, which consent shall not be
unreasonably withheld, conditioned or delayed). It being understood and agreed
that (x) any amendment that decreases the purchase price by less than 10.0%
shall not be deemed to be materially adverse to the Lenders or the Arrangers so
long as such decrease is allocated to reduce the Term Loan B Incremental
Facility dollar for dollar; (y) any amendment that increases the purchase price
shall not be deemed materially adverse to the Lenders or the Arrangers if such
increase is not funded with debt; and (z) any amendment, modification, waiver or
consent that results in a change to the definition of Material Adverse Effect
shall be deemed to be materially adverse to the Lenders and the Arrangers.
 
2.           The Acquisition Agreement Representations shall be true and correct
to the extent required by the Limited Conditionality Provisions and the
Specified Representations shall be true and correct in all material respects (or
in all respects, if qualified by materiality).
 
3.           Subject to the Limited Conditionality Provisions, the Arrangers
shall have received reasonably satisfactory legal opinions, perfection
certificates, corporate/organizational documents and officers’ and public
officials’ certifications; a customary notice of borrowing; lien search results
(to the extent requested at least fifteen business days prior to the Closing
Date); customary evidence of authorization to enter into the Operative
Documents; and good standing certificates in jurisdictions of
formation/organization, in each case of the Company and the Guarantors.  The
Agents shall have received a customary solvency certificate from the chief
financial officer of the Borrower in the form of Exhibit H to the Existing
Credit Agreement and attached hereto as Exhibit E.
 
4.           Subject in all respects to the Limited Conditionality Provisions,
the Term Loan B Agent shall have a perfected, first priority lien on and
security interest in all Collateral (free and clear of all liens, other than
customary exceptions to be agreed upon, consistent with the Existing Credit
Agreement).
 
5.           All fees required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letter and out-of-pocket expenses required to be
paid on the Closing Date pursuant to the Commitment Letter (to the extent
invoiced at least three days prior to the Closing Date) shall, upon the initial
borrowing under the Term Loan B Incremental Facility, have been paid.
 
6.           Each of the Arrangers shall have received, at least three business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer”, anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, and the Company shall deliver a certification substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association,
that such Arranger has requested at least ten business days prior to the Closing
Date.
 
D-1

--------------------------------------------------------------------------------

7.           The Arrangers shall have received (a) (i) audited consolidated
balance sheets and related statements of income and cash flows of the Company
and its consolidated subsidiaries for the fiscal years ended February 3, 2017,
February 2, 2018 and February 1, 2019 (it being agreed by the Arrangers that
such financials have been received) and each subsequent fiscal year ended at
least 90 days prior to the Closing Date and (ii) unaudited consolidated balance
sheets and related statements of income and cash flows of the Company and its
consolidated subsidiaries for November 2, 2019 and each subsequent fiscal
quarter (other than any fourth fiscal quarter) ended after November 2, 2019 and
at least 45 days prior to the Closing Date, (b) (i) audited consolidated balance
sheets and related statements of income and cash flows of the Acquired Business
for the fiscal year ended  December 31, 2019 and each subsequent fiscal year
ended at least 90 days prior to the Closing Date, and (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Acquired Business for September 30, 2019 (it being agreed by the Arrangers
that the September 30, 2019 financials have been received) and each subsequent
fiscal quarter ended after September 30, 2019 and at least 45 days prior to the
Closing Date and (c) a pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Company as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of the Company
pursuant to clause (a) above have been delivered, in each case prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statement).
 
8.           With respect to the Bridge Facility, (I) investment banks
reasonably acceptable to the Commitment Party (the “Investment Banks”) shall
have been engaged to publicly sell or privately place the Notes pursuant to the
engagement letter among the Investment Banks and the Company and (II) the
Company shall have delivered to the Investment Banks a customary preliminary
offering memorandum that is suitable for use in a customary high‑yield road show
relating to the Notes that contains all financial statements (including all
audited financial statements, all unaudited financial statements (which shall
have been reviewed by the independent accountants for the Company or the
Acquired Business, as applicable, as provided in Statement on Auditing Standards
No. 100) and all appropriate pro forma financial statements prepared in
accordance with U.S. GAAP and prepared in accordance with Regulation S‑X under
the Securities Act of 1933, as amended) and all other data (including selected
financial data) that is customarily included in a customary 144A for life
offering of the Notes or that would be necessary for the Investment Banks to
receive customary “comfort” (including “negative assurance” comfort) from
independent accountants in connection with the offering of the Notes.  Upon
delivery of such preliminary offering memorandum, the Company shall have caused
its senior management personnel to have participated in a customary road show
for the sale of the Notes for a period of not less than 15 consecutive business
days (the “Marketing Period”); provided that to the extent such period has not
been completed on or prior to March 14, 2020, such period may not begin until
April 1, 2020.
 
D-2

--------------------------------------------------------------------------------

Exhibit E
to
Commitment Letter


SOLVENCY CERTIFICATE
_________________, [2020]


          This Solvency Certificate is being executed and delivered pursuant to
the amendment to Credit Agreement (as defined below) dated as of
________________, 2020 (the “Incremental Amendment”) by and among Citibank,
N.A., as the Administrative Agent and Collateral Agent (in such capacities
“Agent”), Science Applications International Corporation, a Delaware corporation
(“Company”) and the other parties party thereto. Unless otherwise defined
herein, capitalized terms used in this Solvency Certificate shall have the
meanings set forth in the Third Amended and Restated Credit Agreement dated as
of October 31, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Company, the lenders from time to time
party thereto and Agent.


I, Charles Mathis, the Chief Financial Officer of Company, in such capacity and
not in an individual capacity, hereby certify as follows:




1.
I am generally familiar with the businesses and assets of Company and its
Subsidiaries, taken as a whole, and I am duly authorized to execute this
Solvency Certificate on behalf of Company; and

 


2.
as of the date hereof and after giving effect to the Transactions (as such term
is defined in the Incremental Amendment) and the incurrence of the indebtedness
and obligations being incurred in connection therewith, that:

 


(i)
the sum of the “fair value” of the assets of Company and its Subsidiaries, taken
as a whole, exceeds the sum of all debts (including subordinated debt or
contingent liabilities) of Company and its Subsidiaries, taken as a whole;

 


(ii)
the “present fair saleable value” of the assets of Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liability on existing debts (including subordinated debt or contingent
liabilities) of Company and its Subsidiaries, taken as a whole, as such debts
become absolute and matured;

 


(iii)
the capital of Company and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of Company and its Subsidiaries,
taken as a whole, contemplated as of the date hereof; and

 


(iv)
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts and liabilities (including current
obligations and contingent liabilities) beyond their ability to pay such debt as
they mature in the Ordinary Course of Business.

 
          For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


[Signature Page Follows]


E-1


--------------------------------------------------------------------------------